ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Iron Bow Technologies, LLC                    )      ASBCA No. 59181
                                              )
Under Contract No. W91QUZ-07-D-0010           )

APPEARANCES FOR THE APPELLANT:                       James C. Fontana, Esq.
                                                     David B. Dempsey, Esq.
                                                      Dempsey Fontana, PLLC
                                                      Reston, VA

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ James P. Leary, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 12 August 2015




                                                  Administraf e Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59181, Appeal of Iron Bow
Technologies, LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals